        Case 7:08-cv-00202 Document 42 Filed on 10/15/19 in TXSD Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

    UNITED STATES OF AMERICA,          §
                      Plaintiff,       §
                                       §
 v.                                    §        CASE NO. 7:08-CV-202
                                       §
 5.70 ACRES OF LAND, MORE OR           §
 LESS, SITUATED IN STARR COUNTY,       §
 TEXAS; AND PABLO A. RAMIREZ, INC., §
 ET AL.,                               §
                    Defendants.        §
____________________________________________________________________________

       UNITED STATES OF AMERICA’S BRIEF ON JUST COMPENSATION
_____________________________________________________________________________

TO THE HONORABLE COURT:

         On June 30, 2008, the United States of America filed a Declaration of Taking condemning

5.65 acres, identified as Tract RGV-RGC-1043, from a 144.380 acre parcel of real property owned

by Pablo A. Ramirez, Inc. in Starr County, Texas, to construct and operate border security

infrastructure. 1 Pursuant to the Court’s Order dated August 8, 2019 2, the United States of America

(“United States”) files this individual briefing on just compensation.

                                I. Estimate of Just Compensation

      1. The United States estimated just compensation for Tract RGV-RGC-1043 at $25,000.003

         and deposited this amount with the Registry of the Court 4.

      2. The 144.380 acre parent tract is almost entirely within the flood plain. Acquired Tract

         RGV-RGC-1043 runs horizontal from west to east across the parent tract and is

         approximately 60 feet wide by 3,065 feet long, for a total of 5.650 acres. The acquisition


1
  See Dkt. Nos. 2 and 17.
2
  Dkt. No. 38.
3
  Dkt. No. 17, Schedule FF.
4
  See Dkt. Nos. 4 and 31.
                                             Page 1 of 3
  Case 7:08-cv-00202 Document 42 Filed on 10/15/19 in TXSD Page 2 of 3




   of Tract RGV-RGC-1043 severed 22.173 acres of brush that now lie between Tract RGV-

   RGC-1043 and the Rio Grande River (the severed 22.173 acres is also referred to as a

   “riverside remainder”).




3. The United States did not obtain a formal appraisal when estimating the just compensation

   for Tract RGV-RGC-1043, but instead the United States Army Corps of Engineers

   reviewed comparable sales of similarly situated property to the parent tract to determine an

   estimate of just compensation of $25,000.00.

                               II. Settlement Negotiations

4. The United States rejected Defendant’s counteroffer of $305,419, and made a second offer

   that is still awaiting a response by Defendant.

5. The United States has settlement authority in this case.

6. If settlement negotiations prove unsuccessful, a scheduling order that includes time for the

   discovery process will be needed to obtain a formal appraisal.




                                        Page 2 of 3
      Case 7:08-cv-00202 Document 42 Filed on 10/15/19 in TXSD Page 3 of 3




                                                           Respectfully submitted,

                                                           RYAN K. PATRICK
                                                           United States Attorney
                                                           Southern District of Texas
                                                    By:    s/ Megan Eyes_______________
                                                           MEGAN EYES
                                                           Assistant United States Attorney
                                                           Southern District of Texas No. 3135118
                                                           Florida Bar No. 0105888
                                                           1701 W. Bus. Highway 83, Suite 600
                                                           McAllen, TX 78501
                                                           Telephone: (956) 618-8010
                                                           Facsimile: (956) 618-8016
                                                           E-mail: Megan.Eyes@usdoj.gov
                                                           Attorney in charge for Plaintiff


                               CERTIFICATE OF SERVICE

       I certify that on October 15, 2019, a copy of the foregoing has been electronically filed

with the CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel

of record.

                                            By:     s/ Megan Eyes
                                                    MEGAN EYES
                                                    Assistant United States Attorney




                                           Page 3 of 3
